 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1117 
In the House of Representatives, U. S.,

March 3, 2010
 
RESOLUTION 
Commending and congratulating the California State University system on the occasion of its 50th anniversary. 
 
 
Whereas the California State University system will be celebrating its 50th anniversary during 2010 and 2011; 
Whereas the individual California State Colleges were brought together as a system by the Donahoe Higher Education Act of 1960 of the State of California; 
Whereas, in 1972, the system became the California State University and Colleges, in 1982, the system became the California State University (CSU), and today the 23 campuses of the CSU include comprehensive and polytechnic universities and, since July 1995, the California Maritime Academy, a specialized campus; 
Whereas the system’s oldest campus—San Jose State University—was founded in 1857 and became the first institution of public higher education in California, while the system’s newest campus—California State University, Channel Islands—opened in the fall of 2002; 
Whereas today the CSU is the Nation’s largest and most diverse university system, with 23 campuses and 7 off-campus centers, almost 433,000 students, and 44,000 faculty and staff; 
Whereas the CSU draws its students from the top third of California’s high school graduates and is the State’s primary undergraduate teaching institution; 
Whereas each CSU campus—California State University Bakersfield, California State University Channel Islands, California State University Chico, California State University Dominguez Hills, California State University East Bay, California State University Fresno, California State University Fullerton, Humboldt State University, California State University Long Beach, California State University Los Angeles, California Maritime Academy, California State University Monterey Bay, California State University Northridge, California State Polytechnic University, Pomona, California State University Sacramento, California State University San Bernardino, San Diego State University, San Francisco State University, San Jose State University, California Polytechnic State University, San Luis Obispo, California State University San Marcos, Sonoma State University, California State University Stanislaus—has its own identity, but all share the same mission—to provide high-quality, affordable higher education to meet the changing workforce needs of California; 
Whereas with 91,000 annual graduates, the CSU is California’s greatest producer of bachelor’s degrees and drives California’s economy in information technology, life sciences, agriculture, business, education, international trade, public administration, hospitality, engineering, entertainment, and multimedia industries; 
Whereas the CSU reaches out to California’s growing, underserved communities, providing more than half of all undergraduate degrees granted to California’s Latino, African-American, and Native American students, and offering affordable opportunities to pursue and attain a college degree; 
Whereas the CSU is noted for pioneering outreach efforts, including starting the Early Assessment Program (which enables 11th graders to assess their college readiness in English and math) and the Educational Opportunity Program (an access and retention program that supports low-income, educationally disadvantaged students, many of whom are first-generation college students), distributing millions of How To Get to College Posters in multiple languages, hosting Super Sunday events at churches throughout the State as part of its African-American initiative, partnering with the Parent Institute for Quality Education (PIQE), which helps strengthen parent involvement in elementary and middle school students’ education, and actively engaging in the State’s Troops to College efforts on behalf of veterans; 
Whereas the CSU offers more than 1,800 bachelor’s and master’s degree programs in some 357 subject areas, as well as teaching credential programs and its own independent education doctorate program; 
Whereas the CSU has awarded nearly 2,500,000 bachelor’s, master’s and joint doctoral degrees since 1961; 
Whereas the CSU’s renowned faculty members are well known for their teaching skills as well as their significant contributions to research, CSU staff and administrators provide the vital infrastructure to fulfill the CSU mission, and faculty and staff together have made the CSU a leader in high-quality, accessible, student-focused higher education; 
Whereas CSU students participate in 32,000,000 hours of community service annually at more than 3,560 community sites, including tutoring children and adults in English as a second language, working in hospitals and community health clinics, teaching computer literacy, cleaning up rivers and beaches, serving meals to the homeless, and building houses; 
Whereas the CSU returns $4.41 for every $1 the State invests, the CSU sustains more than 200,000 jobs in the State, and CSU-related expenditures create $13,600,000,000 in economic activity; 
Whereas the CSU has more than 2,000,000 alumni, representing one in 10 members of California’s workforce and the majority of the State’s teachers; 
Whereas the California State University has dedicated itself to helping foster improvement in the educational, economic, and cultural life of California; 
Whereas the Chancellor and the Board of Trustees have led the CSU during extremely difficult economic times that have caused the CSU to cut admission rates and raise costs, as they have launched initiatives to increase the system’s graduation rates and help underrepresented students complete college; and 
Whereas the California State University is developing not only college graduates, but responsible citizens and leaders for California and the Nation: Now, therefore, be it  
 
That the House of Representatives commends and congratulates the California State University system on the occasion of its 50th anniversary. 
 
Lorraine C. Miller,Clerk.
